          Case 1:17-cv-03392-VEC Document 265 Filed 03/01/21 Page              1 ofSDNY
                                                                            USDC    3
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 03/01/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DAVID A. JOFFE,                                                :
                                                                :
                                              Plaintiff,        : 17-CV-3392 (VEC)
                            -against-                           :
                                                                :     ORDER
 KING & SPALDING LLP,                                           :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the Southern District of New York has reconfigured courtrooms and other

spaces in its courthouses to allow jury trials to proceed as safely as possible during the COVID-

19 pandemic;

       WHEREAS under the centralized calendaring system currently in place, the Clerk’s

Office schedules up to three jury trials to begin on each day of jury selection: a primary case and

up to two back-up cases that may proceed in its place if the primary case does not go forward;

       WHEREAS on January 14, 2021, the Court informed the parties that trial in this matter

would commence on June 14, 2021, at 10:00 A.M., Dkt. 260;

       WHEREAS the Court accordingly requested a jury trial for that date; and

       WHEREAS Clerk’s Office has now notified the Court that this case has been placed on

the jury trial list for Wednesday, June 30, 2021, at 10:00 A.M.;

       IT IS HEREBY ORDERED that the parties must be ready for trial to commence on

Wednesday, June 30, 2021, at 10:00 A.M. The case is second on the list for jury trials for that

day. This means that the case will not proceed on June 30, 2021, if the first listed trial scheduled

for that date goes forward. If trial in this matter cannot proceed on the scheduled date, the Court
         Case 1:17-cv-03392-VEC Document 265 Filed 03/01/21 Page 2 of 3




will seek another jury trial date for as soon as possible thereafter. As soon as the Court confirms

that the matter will proceed on June 30, 2021, it will inform the parties.

       IT IS FURTHER ORDERED that the parties must follow the previously entered schedule

for the submission of pretrial materials. See Dkts. 253; 264.

       IT IS FURTHER ORDERED that the final pretrial conference is adjourned to Tuesday,

June 15, 2021, at 2:00 P.M.

       IT IS FURTHER ORDERED that the final pretrial conference will be held in Courtroom

443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York,

New York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the final

pretrial conference and the trial by dialing 1-888-363-4749, using the access code 3121171 and

the security code 3392. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.
                                                      _________________________________
Date: February 28, 2021                                     VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                                  2
         Case 1:17-cv-03392-VEC Document 265 Filed 03/01/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
